MERIT SYSTEM — SICK LEAVE Under the provisions of Rule 1420 of the Merit System of Personnel Administration, in the event of an extended illness a Merit System employee may first use all his accrued sick leave. Any further absence in that regard must be applied against accrued annual leave. In addition, Rule 1421 provides that if all accrued sick leave and all accrued annual leave are exhausted, then the agency, at its discretion, may reinstate any amount of sick leave earned by an employee that was not credited to him because of his being at the sick leave ceiling provided in Rule 1420(4).  The Attorney General has considered your opinion request wherein you, in effect, ask the following question: If a State employee accrued 90 days sick leave before his department was placed under the Merit System, in the event of an extended illness, may the employee use all his accrued sick leave prior to using annual leave? Pursuant to 74 O.S. 805 [74-805](2) (1971) the State Personnel Board has created rules to govern operation of the Merit System of Personnel Administration. Rule 1420 (4) places a 45-day ceiling on sick leave that a Merit System employee can accumulate. However, the same provision allows a Merit System employee to have up to 90 days of accrued sick leave if, as is the case in your question, the excess sick leave, over the 45-day ceiling, was accumulated before the agency was placed under the Merit System.  The rules plainly indicate that it was the intent of the Personnel Board that absence from work caused by illness should be counted first against all accrued sick leave. Rule 1420(18) makes this point clear, and also provides that any additional absences from work because of illness must be charged against accrued annual leave: "If an absence because of illness or injury extends beyond the sick leave accrued to the credit of a permanent employee, such additional time shall be charged to accrued annual leave." Rule 1421 provides that if a permanent Merit System employee has used all sick leave and all annual leave available to him, then the employing agency, at its discretion, may reinstate any amount of sick leave earned by the employee that was not credited to him because of his being at the sick leave ceiling provided in Rule 1420(4).  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Under the provisions of Rule 1420 of the Merit System of Personnel Administration, in the event of an extended illness a Merit System employee may first use all his accrued sick leave. Any further absence in that regard must be applied against accrued annual leave. In addition, Rule 1421 provides that if all accrued sick leave and all accrued annual leave are exhausted, then the agency, at its discretion, may reinstate any amount of sick leave earned by an employee that was not credited to him because of his being at the sick leave ceiling provided in Rule 1420(4).  (Mike D. Martin) ** SEE: OPINION NO. 76-114 (1976) **